CORRECTED NOTICE OF ALLOWANCE
The instant Notice of Allowance is required to updated the allowed claims; claim 29 was canceled in the 37 C.F.R. 312 amendment filed 02/10/2021.  The remainder of this Notice of Allowance is a reiteration of the Notice of Allowance mailed 02 December 2020.
The amendments and response filed under AFCP 2.0 on 09 November 2020 are acknowledged and have been considered in their entirety.  The response has been entered.
The amendments to claim 1 overcome the 35 U.S.C. 112(a), written description rejection of record by defining the fusion polypeptide of interest.
The terminal disclaimer filed on 09 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10118956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 6-10, 15-17, 24-28, 30-33, 35, 37-40 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-23, 41-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 October 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
In view of the rejoinder of withdrawn claims 19-23 and 41-42; claims 1, 6-10, 15-17, 19-28, 30-33, 35, 37-42 are allowed.  The prior art does not teach nor suggest the N-terminal fusion partners as claimed in claim 1 in combination with the therapeutic protein of interest.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                         04 March 2021